 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8
      MICHAEL THOMAS,

 9
                           Plaintiff,                         NO. C15-1309RSL

10
                    v.
                                                              ORDER STAYING CASE AS TO
11
      GREEN TREE SERVICING, LLC,                              GREEN TREE SERVICING, LLC

12
                           Defendant.

13

14
            This matter comes before the Court on the notice of bankruptcy submitted by plaintiff on
15
     February 26, 2019. Dkt. # 82. Pursuant to 11 U.S.C. § 362(a), defendant Green Tree Servicing’s
16
     filing of a voluntary petition for relief under the Bankruptcy Code stays the above-captioned
17

18   matter against it. The action is therefore STAYED as to that entity.

19

20          There is a motion for leave to amend the complaint to add a new defendant that is
21
     currently pending on the Court’s calendar. The motion was fully briefed prior to the filing of the
22
     bankruptcy petition, and the Court will resolve that motion in due course.
23

24

25   //

26

27
     ORDER STAYING CASE AS TO
28   GREEN TREE SERVICING, LLC - 1
 1         The parties are directed to notify the Court within fourteen days of the resolution of
 2   defendant Green Tree Servicing’s bankruptcy petition or the lifting of the bankruptcy stay,
 3
     whichever comes first.
 4

 5         Dated this 5th day of March, 2019.
 6
                                              A
 7                                            Robert S. Lasnik
                                              United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER STAYING CASE AS TO
28   GREEN TREE SERVICING, LLC - 2
